ORDER

PER CURIAM.
Danny L. Arrington (“Appellant”) appeals from convictions for attempted forcible rape, § 564.011, RSMo 1994, and first degree burglary, § 569.160, RSMo 1994. Appellant first argues that the trial court erred in overruling his Batson challenges to the State’s peremptory strikes of two black veniremen. Second, appellant ar*80gues that the trial court erred in overruling his motion for judgment of acquittal on the burglary conviction. Finally, appellant argues that the trial court plainly erred in permitting the prosecution to state in closing argument that “never once did this man say that he didn’t do it.” We have reviewed the briefs and the record on appeal. The trial court’s rulings were not erroneous. An extended opinion would have no precedential value. We have, however, provided the parties with a memorandum for their use only explaining the reasons for this decision. The convictions are affirmed pursuant to Rule 30.25.